                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

_______________________________________________
NATHAN LEFTENANT,                                         )
ARNETT LEFTENANT,                                         )
JERYL BRIGHT                                              )
GREGORY JOHNSON                                           )
& THOMAS “TOMI” JENKINS,                                  )
            Plaintiffs,                                   )
                                                          )       Case No. 2:18-cv-01948-
                                                          )             EJY
                                                          )
v.                                                        )             ORDER ON
                                                          )         UNOPPOSED
                                                          )          MOTION
                                                          )    FOR EXTENSION OF TIME
                                                          )
LAWRENCE (“LARRY”) BLACKMON,                    )
            Defendant.                          )
________________________________________________)
LAWRENCE (“LARRY”) BLACKMON,                    )
            Counterclaim Plaintiff              )
v.                                              )
                                                )
NATHAN LEFTENANT,                               )
ARNETT LEFTENANT,                               )
JERYL BRIGHT                                    )
GREGORY JOHNSON                                 )
& THOMAS “TOMI” JENKINS,                        )
            Counterclaim Defendants             )
________________________________________________)

                                    PROPOSED ORDER

      Upon consideration of Plaintiffs’ Motion to Extend it is this 30th day of March, 2020,

      ORDERED that the Motion to extend the time to respond to Motions for Summary
Judgment (ECF No. 98) is hereby GRANTED, and it is further

      FURTHER ORDERED That Parties shall file such responses on or before April 14,

2020, and Replies to Summary Judgment Motions by April 28, 2020.

      SO ORDERED.
                                                   ___________________________________
                                                   ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE


                                          Page 1 of 2
